





Agreement dated as of May 23, 2008 (the “Agreement”) between HepaLife
Technologies, Inc. a Florida corporation with an office at 60 State Street,
Suite 700, Boston, MA 02109 (the “Company”) and Harmel S. Rayat, an individual
with an address at 1628 West 1st Avenue, Suite 216, Vancouver, British Columbia
V6J1G1 (the “Lender”).




Whereas, the Lender has loaned the Company an aggregate of $877,800 (the “Loan
Amount”);




Whereas, the Loan Amount is due on demand and bears interest at the rate of
8.50% per annum;




Whereas, the accrued and unpaid interest on the Loan Amount is $249,945 (the
“Unpaid Interest Amount”);




Whereas, the total due Lender as at May 23, 2008 is $1,127,745.00 (the “Loan
Indebtedness”);




Whereas, the Lender is an officer, director and majority stockholder of the
Company;




Whereas, each of the Lender and the Company believes it is in his and its
respective best interest (i) convert the Loan Amount into an aggregate of
2,065,412  units (the “Units”), each Unit consisting of one share of the
Company’s common stock  (the “Conversion Shares”) and one Series C Warrant stock
purchase warrant  permitting the holder thereof to purchase one share of common
stock for a period of two years from the date of issuance of the Series C
Warrant at a price of $0.55 per share (the “Series C Warrants”), at a conversion
price of $0.425 per Unit and (ii) to reduce the Unpaid Interest Amount to
$150,000, all on the terms and conditions set forth herein.  




ACCORDINGLY, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged by each of the parties, the parties hereto agree as follows:




1.

Loan Satisfaction and Settlement.




(a)

  The Lender hereby converts the Loan Amount into an aggregate of 2,065,412
Units. Certificates representing the Conversion Shares and the Series C Warrants
shall be registered in the name of, and be delivered to, the Lender at the
Closing (as hereinafter defined).




(b)

Simultaneously with the consummation of the Loan Satisfaction, the Lender agrees
to accept $150,000 (the “Settlement Amount”) in full payment and satisfaction of
the Unpaid Interest Amount. The Settlement Amount shall be paid by the Company
at the Closing by check payable to the Lender or by wire transfer of funds in
accordance with instructions to be provided by the Lender in writing.








--------------------------------------------------------------------------------

(c)

The consummation of the transactions contemplated hereby (the “Closing”) shall
occur simultaneously with the execution and delivery of this Agreement at the
offices of the Company, or such other date place as the parties hereto may agree
to in writing; provided, however, if the consummation of the transactions
contemplated hereby has not occurred on or before June 2, 2008, this Agreement
shall be deemed null and void and of no further force and effect.




2.

Representations, Warranties and Covenants of the Lender.




2.1

General.




(a)

The Lender is a bona fide resident of the jurisdiction contained in the address
set forth above and is at least 21 years of age; and legally competent to
execute this Agreement.




(b)

The Lender has such knowledge and experience in finance, securities, investments
and other business matters so as to be able to protect the interests of the
Lender concerning this transaction, and the Lender’s investment in the Company
hereunder is not material when compared to the Lender’s total capacity.  The
Lender understands and expressly acknowledges that an investment in the Company
is of a speculative nature involving a high degree of risk.




(c)

The Lender understands and expressly acknowledges the various risks of an
investment in the Company as proposed herein and can afford to bear such risks,
including, without limitation, the risk of losing its entire investment.




(d)

The Lender is aware that the Shares have not been registered under the Act, that
the Shares will be issued on the basis of the statutory exemption provided by
Regulation S as promulgated pursuant to the Securities Act of 1933, as amended
(the “Act”); that this transaction has not been reviewed, passed on or approved
by any Federal or state agency or self-regulatory organization where an
exemption is being relied upon, and that the Company’s reliance thereon is based
in part upon the representations made by the Lender in this Agreement.  




(e)

The Lender acknowledges that he has been informed by the Company, or is
otherwise familiar with, the nature of the limitations imposed by the Act and
the rules and regulations thereunder on the transfer of securities.  In
particular, the Lender agrees that no sale, assignment or transfer of any Shares
will be valid or effective, and the Company shall not be required to give any
effect to such sale, assignment or transfer, unless (i) such sale, assignment or
transfer is registered under the Act, it being understood that the Conversion
Shares are not currently registered for sale and that the Company has no
obligation or intention to so register the Conversion Shares, or (ii) such
Conversion Shares are sold, assigned or transferred in accordance with all the
requirements and limitations of Rule 144 under the Act, or (iii) such sale,
assignment or transfer is otherwise exempt from the registration requirements
under the Act.  The Lender further understands that an opinion of counsel and
other documents may be required to transfer the Conversion Shares.  The Lender
acknowledges that the Conversion Shares may not be resold in the United States
or to a US Person as defined in Regulation S, except pursuant to an effective





2







--------------------------------------------------------------------------------

registration statement or an exemption from the registration provisions of the
Act as evidenced by an opinion of counsel acceptable to the Company, and that in
the absence of an effective registration statement covering the Conversion
Shares or an available exemption from registration under the  Act, the
Conversion Shares must be held indefinitely.  The Lender further acknowledges
that this Agreement is not intended as a plan or scheme to evade the
registration requirements of the Act;




(f)

The Lender acknowledges that the certificates evidencing the Conversion Shares
will all bear the following, or a substantially similar legend, or such other
legend as may appear on the forms of the Conversion Shares, and such other
legends as may be required by state blue sky laws:




“The securities represented by this certificate have not been registered under
the Securities Act of 1933 (the “Act”), or any state securities laws and neither
such securities nor any interest therein may be offered, sold, pledged, assigned
or otherwise transferred unless (1) a registration statement with respect
thereto is effective under the  Act and any applicable state securities laws, or
(2) pursuant to an applicable exemption from the registration provisions of the
Act;”




(g)

the Lender is acquiring the Conversion Shares for the Lender’s own account for
investment purposes only and not with a view to the sale or distribution thereof
or the granting of any participation interest therein, and has no present
intention of distributing or selling to others any of such interest or granting
participations therein.




(h)

the Lender is not subscribing for the Conversion Shares because of or following
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting.




(i)

the Lender is not relying on the Company with respect to the tax and other
economic considerations of an investment in the Conversion Shares.




(j)

the Lender is a resident of the country set forth on the signature page hereto;




(k)

the Lender is not a “US Person” as that term is defined in Rule 902 of
Regulation S as promulgated pursuant to the  Act.




(l)

the Lender agrees that all offers and sales of the Conversion Shares shall be
made in compliance with all applicable laws of any applicable jurisdiction and,
particularly, in accordance with Rules 903 and 904, as applicable, of Regulation
S or pursuant to registration of the Conversion Shares under the  Act or
pursuant to an exemption from registration.  In any case, none of the Conversion
Shares have been and will be offered or sold by the Lender to, or for the
account or benefit of a U.S. Person or within the United States until after the
end of a one year period commencing on the date on which this Agreement is
accepted by the Company (the





3







--------------------------------------------------------------------------------

“Distribution Compliance Period”), except pursuant to an effective registration
statement as to the Conversion Shares or an applicable exemption from the
registration requirements of the Act;





(m)

the Conversion Shares have not been offered to the Lender in the United States
and the individuals making the decision to purchase the Conversion Shares and
executing and delivering this Agreement on behalf of the Lender were not in the
United States when the decision was made and this Agreement was executed and
delivered;




(n)

the Lender will not engage in any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for any of the Conversion Shares;




(o)

neither the Lender nor any of his affiliates will directly or indirectly
maintain any short position, purchase or sell put or call options or otherwise
engage in any hedging activities in any of the Conversion Shares or any other
securities of the Company until after the end of the Distribution Compliance
Period, and acknowledges that such activities are prohibited by Regulation S;




2.2

Certain Canadian Law Maters.




(a)

The Lender understands that it is purchasing the Subscribed for Units pursuant
to certain exemptions from the registration and prospectus requirements of
applicable securities legislation in Canada (the “Canadian Securities Laws”)
afforded by, without limitation, Sections 2.3 [Accredited Lenders], and 2.5
[Family, friends and business associates] of NI 45-106 and, as a consequence,
(A) certain rights, remedies and protections under securities legislation will
not be available to the Lender in connection with the purchase of the Subscribed
for Units; (B) the Lender may not receive information that would otherwise be
required to be provided to it under securities legislation; and (C) the Company
is relieved from certain obligations that would otherwise apply under securities
legislation;




(b)

If the Lender is a resident of the province of British Columbia, Canada, the
subscriber represents that he is (i) purchasing the Subscribed for Units as
principal and is an “accredited subscriber” as defined in NI-45-106, as adopted
by the British Columbia Securities Commission (the “BCSC”) and has delivered the
BC Representation Letter and the BC Investor Questionnaire, or (ii) is
purchasing Subscribed for Units as a principal and is either:




1.

a director, senior officer or control person of the Company, or of an affiliate
of the Company,




2.

a spouse, parent, grandparent, brother, sister or child of a director, executive
officer or control person of the Company, or of an affiliate of the Company,




3.

a parent, grandparent, brother, sister or child of the spouse of a director,
executive officer or control person of the Company or of an affiliate of the
Company,








4







--------------------------------------------------------------------------------

4.

a close personal friend of a director, executive officer or control person of
the Company, or of an affiliate of the Company,




5.

a close business associate of a director, senior officer or control person of
the Company, or of an affiliate of the Company,




6.

a founder of the issuer or a spouse, parent, grandparent, brother, sister,
child, close personal friend or close business associate of a founder of the
Company,




7.

a parent, grandparent, brother, sister or child of the spouse of a founder of
the Company,




8.

a person of which a majority of the voting securities are beneficially owned by,
or a majority of the directors are, persons described in paragraphs (i) to
(vii), provided such person does not have a “prohibited relationship” with the
Company, as that term is defined in subsection 66(12.671) of the Income Tax Act
(Canada), or




9.

a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs (i) to (vii), provided
such trust or estate does not have a “prohibited relationship” with the Company,
as that term is defined in subsection 66(12.671) of the Income Tax Act (Canada).




3.

Miscellaneous.




3.1

Notices.




Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 6:30 p.m. (New York City time) on a Business
Day, (ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number, if
any, specified in this Agreement no later than 6:30 p.m. (New York City  time)
on any date and earlier than 11:59 p.m. (New York City time) on such date, (iii)
the Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be the respective addresses for the parties hereto set forth in the
preamble to this Settlement Agreement, or to such other address as the parties
hereto may designate by notice given in accordance with this provision.




3.2

Construction. This Agreement shall be construed in accordance with the following
rules of construction:








5







--------------------------------------------------------------------------------

(a)

Calculation of Time Period.  When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded.  If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.




(b)

Gender and Number.  Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.




(c)

Headings.  The provision of a table of contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement.  All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.




(d)

Herein.  The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.




(e)

Including.  The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.




3.3

Entire Agreement.

This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and may be amended only by writing executed
by the party to be bound thereby.




3.4

Binding Nature.

This Agreement shall bind and inure to the benefit of each of the parties hereto
and their respective successors.

3.5

Counterparts. This Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. This Agreement, once executed by a party, may be delivered to the other
parties hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement. In the event any signature
is delivered by facsimile transmission, the party using such means of delivery
shall cause the manually executed execution page(s) hereof to be physically
delivered to the other party within five days of the execution hereof, provided
that the failure to so deliver any manually executed execution page shall not
affect the validity or enforceability of this Agreement.




3.6

Expenses. Except as otherwise provided herein, each of the parties hereto shall
pay its own fees and expenses, including attorney fees, in connection with the
transactions contemplated by this Agreement.








6







--------------------------------------------------------------------------------

3.7

Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and the parties will attempt to agree upon a valid and
enforceable provision which shall be a reasonable substitute therefore, and upon
so agreeing, shall incorporate such substitute provision in this Agreement.  Any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

3.8

Governing Law.

The corporate laws of the State of New York shall govern all issues concerning
the relative rights of the Company and its shareholders. All other questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York.  Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, for the
adjudication of any dispute hereunder or in connection herewith or therewith, or
with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.




[SIGNATURES APPEAR ON THE FOLLOWING PAGE]





7







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




Hepalife Technologies, Inc.




By: /s/ Frank Menzler

(Authorized Signatory)

Name: Frank Menzler

Title:   President







/s/ Harmel S. Rayat

Harmel S. Rayat, Individually





8





